News Release For Immediate Release: For More Information, October 28, 2010 Contact:Jerry L. Ocheltree 910-576-6171 First Bancorp Reports Third Quarter Results TROY, N.C. – First Bancorp (NASDAQ - FBNC), the parent company of First Bank, announced today net income available to common shareholders of $2.8 million, or $0.17 per diluted common share, for the three months ended September 30, 2010 and $9.1 million, or $0.54 per diluted common share, for the nine months ended September 30, 2010.For the three and nine months ended September 30, 2009, the Company reported earnings of $5.4 million, or $0.32 per diluted common share, and $52.0 million, or $3.12 per diluted common share, respectively. In the second quarter of 2009, the Company realized a $67.9 million gain related to the acquisition of Cooperative Bank in Wilmington, North Carolina.The after-tax impact of this gain was $41.1 million, or $2.46 per diluted common share. Net Interest Income and Net Interest Margin Net interest income for the third quarter of 2010 amounted to $31.1 million, a 1.8% increase over the third quarter of 2009.This increase was due to a higher net interest margin, which was partially offset by a lower level of earning assets due to a contraction of the balance sheet over the past twelve months (see below). Net interest income for the nine months ended September 30, 2010 amounted to $93.8 million, a 23.3% increase over the comparable period of 2009.This increase was due to a higher net interest margin, as well as balance sheet growth realized from the June 2009 Cooperative Bank acquisition. The Company’s net interest margin (tax-equivalent net interest income divided by average earnings assets) in the third quarter of 2010 was 4.30% and a 47 basis point increase from the 3.83% margin realized in the third quarter of 2009.For the nine months ended September 30, 2010, the net interest margin was 4.27%, a 51 basis point increase compared to 3.76% for the comparable period of 2009.The primary reason the higher net interest margins in 2010 is that the Company has been able to lower rates on maturing time deposits that were originated in periods of higher interest rates.Also, the Company has experienced declines in higher cost deposit accounts. The third quarter 2010 net interest margin of 4.30% was a slight decline from the 4.35% margin experienced in the second quarter of 2010.This decline was impacted by a lower level of purchase accounting adjustments, which have increased net interest income and are primarily associated with the Cooperative Bank acquisition.See page 5 of the Financial Summary for a table that presents the impact of purchase accounting adjustments. 1 Provision for Loan Losses and Asset Quality The Company’s provision for loan losses amounted to $8.4 million in the third quarter of 2010 compared to $8.0 million in the second quarter of 2010 and $5.2 million in the third quarter of 2009.The provision for loan losses for the nine months ended September 30, 2010 was $24.0 million compared to $13.6 million for the comparable period in 2009. The higher provision for loan losses is a result of higher levels of classified and nonperforming assets and the impact of declining real estate values on the Company’s collateral dependent real estate loans.The increases in the provisions for loan losses are primarily attributable to the Company’s “non-covered” loan portfolio, which excludes loans assumed from Cooperative Bank that are subject to loss share agreements with the FDIC and which were written down to estimated fair market value in connection with initially recording the acquisition. The Company’s non-covered nonperforming assets amounted to $118 million at September 30, 2010, compared to $108 million at June 30, 2010 and $66 million at September 30, 2009.At September 30, 2010, the ratio of non-covered nonperforming assets to total non-covered assets was 4.16%, compared to 3.89% at June 30, 2010, and 2.23% at September 30, 2009. The Company’s ratio of annualized net charge-offs to average non-covered loans was 1.06% for the third quarter of 2010 compared to 1.04% in the second quarter of 2010 and 0.72% in the third quarter of 2009. The Company’s nonperforming assets that are covered by FDIC loss share agreements amounted to $181 million at September 30, 2010, compared to $187 million at June 30, 2010 and $133 million at September 30, 2009.The Company continues to submit reimbursement claims to the FDIC on a regular basis. Noninterest Income Total noninterest income was $4.0 million in the third quarter of 2010 compared to $5.7 million for the third quarter of 2009.The decline in 2010 was primarily a result of a $0.5 million decline in service charges on deposits and $1.4 million in other losses (primarily write-downs, as described below).The decline in service charges on deposits is primarily due to lower insufficient fund fee charges, which declined during the third quarter of 2010 as a result of less instances of customers overdrawing their accounts.This was partially a result of new regulations that took effect in the third quarter of 2010 that limit the Company’s ability to charge overdraft fees. Total noninterest income for the nine months ended September 30, 2010 was $14.2 million, compared to $83.3 million for the nine months ended September 30, 2009.The year-to-date period in 2009 includes a $67.9 million gain related to the June 2009 acquisition of Cooperative Bank.Most other categories of noninterest income increased as a result of the larger customer base that resulted from the Cooperative Bank acquisition. For the three and nine months ended September 30, 2010, the Company recorded $1.3 million and $2.5 million, respectively, in write-downs (net of FDIC reimbursable amounts) on foreclosed properties covered by FDIC loss sharing agreements, which is included in “Other gains (losses)” in the accompanying schedules.The write-downs were necessary as a result of updated appraisals obtained on foreclosed real estate properties during the respective periods. 2 Noninterest Expenses Noninterest expenses amounted to $20.7 million in the third quarter of 2010, a 1.2% decrease from the $21.0 million recorded in the same period of 2009.Noninterest expenses for the nine months ended September 30, 2010 amounted to $64.9 million, a 15.8% increase from the $56.1 million recorded in the first nine months of 2009.This increase is attributable to incremental operating expenses associated with the Cooperative Bank acquisition that occurred in the second quarter of 2009.Included in other operating expenses for the first nine months of 2010 are approximately $1.8 million in costs (net of FDIC reimbursements) associated with collection activities on loans and foreclosed properties covered by FDIC loss sharing agreements, compared to $0.1 million for the first nine months of 2009. Balance Sheet and Capital Total assets at September 30, 2010 amounted to $3.4 billion, a 4.7% decrease from a year earlier.Total loans at September 30, 2010 amounted to $2.5 billion, a 7.9% decrease from a year earlier, and total deposits amounted to $2.8 billion at September 30, 2010, a 5.8% decrease from a year earlier.The contraction of the Company’s balance sheet has been primarily a result of weak loan demand, which has allowed the Company to lessen its reliance on higher cost sources of funding, including internet and brokered deposits. The Company continues to experience a general decline in loans, with loans decreasing approximately $143 million, or 5.4%, since December 31, 2009.Although the Company originates and renews a significant amount of loans each month, normal paydowns of loans are exceeding new loan growth.Overall, loan demand remains weak in most of the Company’s market areas. The Company’s deposits declined by $182 million, or 6.2%, during the first nine months of 2010.This decrease was primarily associated with time deposits, which are generally the highest cost source of funds for the Company.Brokered deposits remained at a low level at September 30, 2010, comprising just 3.4% of total deposits, with internet deposits comprising an additional 1.9%. The Company remains well-capitalized by all regulatory standards with a Total Risk-Based Capital Ratio of 16.74% compared to the 10.00% minimum to be considered well-capitalized.The Company’s tangible common equity to tangible assets ratio was 6.55% at September 30, 2010, an increase of 75 basis points from a year earlier.The Company continues to have outstanding $65 million in preferred stock that was issued to the US Treasury in January 2009. Comments of the President and Other Business Matters Jerry L. Ocheltree, President and CEO of First Bancorp, commented on today’s report, “I am pleased that our company’s strength and high performance allows us to continue to report profits and pay cash dividends during this prolonged period of economic weakness.” “Over the past few months, we have held celebrations throughout our branch network in recognition of First Bank’s 75th anniversary.It has been a privilege to meet so many First Bank customers and say ‘thank you.’To those customers I have not met, let me take this opportunity to say ‘Thank you for your business.We really appreciate it, and we hope we are serving you well,’” stated Mr. Ocheltree. Mr. Ocheltree noted the following other corporate developments: · First Bank recently introduced Mobile Banking, which allows customers access to their bank account using their mobile phone.Additionally, for iPhone® users, First Bank has an app available that provides one touch access.For additional information, please visit our website at www.FirstBancorp.com. 3 · On August 24, 2010, the Company announced a quarterly cash dividend of $0.08 cents per share payable on October 25, 2010 to shareholders of record on September 30, 2010.This is the same dividend rate as the Company declared in the third quarter of 2009. · There was no stock repurchase activity during 2010. First Bancorp is a bank holding company headquartered in Troy, North Carolina with total assets of approximately $3.4 billion.Its principal activity is the ownership and operation of First Bank, a state-chartered community bank that now operates 92 branches, with 77 branches operating in the central Piedmont and coastal regions of North Carolina, 9 branches in South Carolina (Cheraw, Dillon, Florence, Latta, Jefferson, and Little River), and 6 branches in Virginia (Abingdon, Christiansburg, Dublin, Fort Chiswell, Radford, and Wytheville), where First Bank does business as First Bank of Virginia. First Bank also has a loan production office in Blacksburg, Virginia. First Bancorp’s common stock is traded on the NASDAQ Global Select Market under the symbol “FBNC.” Please visit our website at www.FirstBancorp.com. This press release contains statements that could be deemed forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995, which statements are inherently subject to risks and uncertainties.Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results or otherwise are not statements of historical fact.Such statements are often characterized by the use of qualifying words (and their derivatives) such as “expect,” “believe,” “estimate,” “plan,” “project,” “anticipate,” or other statements concerning opinions or judgments of the Company and its management about future events.Factors that could influence the accuracy of such forward-looking statements include, but are not limited to, the financial success or changing strategies of the Company’s customers, the Company’s level of success in integrating acquisitions, actions of government regulators, the level of market interest rates, and general economic conditions.For additional information about the factors that could affect the matters discussed in this paragraph, see the “Risk Factors” section of the Company’s most recent annual report on Form 10-K. 4 First Bancorp and Subsidiaries Financial Summary Three Months Ended September 30, Percent ($ in thousands except per share data - unaudited) Change INCOME STATEMENT Interest income Interest and fees on loans $ Interest on investment securities Other interest income Total interest income %) Interest expense Interest on deposits Other, primarily borrowings Total interest expense %) Net interest income % Provision for loan losses % Net interest income after provision for loan losses %) Noninterest income Service charges on deposit accounts Other service charges, commissions, and fees Fees from presold mortgages Commissions from financial product sales Data processing fees – 38 Securities gains (losses) 1 6 Other gains (losses) ) ) Total noninterest income %) Noninterest expenses Personnel expense Occupancy and equipment expense Intangibles amortization Acquisition expenses – Other operating expenses Total noninterest expenses %) Income before income taxes %) Income taxes %) Net income $ %) Preferred stock dividends and accretion ) ) Net income available to common shareholders $ %) Earnings per common share – basic $ %) Earnings per common share – diluted %) ADDITIONAL INCOME STATEMENT INFORMATION Net interest income, as reported $ Tax-equivalent adjustment (1) Net interest income, tax-equivalent $ % This amount reflects the tax benefit that the Company receives related to its tax-exempt loans and securities, which carry interest rates lower than similar taxable investments due to their tax-exempt status.This amount has been computed assuming a 39% tax rate and is reduced by the related nondeductible portion of interest expense. 5 First Bancorp and Subsidiaries Financial Summary - Page 2 Nine Months Ended September 30, Percent ($ in thousands except per share data - unaudited) Change INCOME STATEMENT Interest income Interest and fees on loans $ Interest on investment securities Other interest income Total interest income % Interest expense Interest on deposits Other, primarily borrowings Total interest expense %) Net interest income % Provision for loan losses % Net interest income after provision for loan losses % Noninterest income Service charges on deposit accounts Other service charges, commissions, and fees Fees from presold mortgages Commissions from financial product sales Data processing fees 32 Gain from acquisition – Securities gains (losses) 25 ) Other gains (losses) ) ) Total noninterest income %) Noninterest expenses Personnel expense Occupancy and equipment expense Intangibles amortization Acquisition expenses – Other operating expenses Total noninterest expenses % Income before income taxes %) Income taxes %) Net income $ %) Preferred stock dividends and accretion ) ) Net income available to common shareholders $ %) Earnings per share - basic $ %) Earnings per share - diluted %) ADDITIONAL INCOME STATEMENT INFORMATION Net interest income, as reported $ Tax-equivalent adjustment (1) Net interest income, tax-equivalent $ % (1)See footnote 1 on page 1 of Financial Summary for discussion of tax-equivalent adjustments. 6 First Bancorp and Subsidiaries Financial Summary - page 3 Three Months Ended September 30, Nine Months Ended September 30, PERFORMANCE RATIOS (annualized) Return on average assets (1) % Return on average common equity (2) % Net interest margin – tax-equivalent (3) % Efficiency ratio – tax-equivalent (3) (4) % Net charge-offs to average non-covered loans % COMMON SHARE DATA Cash dividends declared - common $ $ Stated book value - common Tangible book value - common Common shares outstanding at end of period Weighted average shares outstanding - basic Weighted average shares outstanding - diluted CAPITAL RATIOS Tangible equity to tangible assets % Tangible common equity to tangible assets % Tier I leverage ratio % Tier I risk-based capital ratio % Total risk-based capital ratio % AVERAGE BALANCES ($ in thousands) Total assets $ $ Loans Earning assets Deposits Interest-bearing liabilities Shareholders’ equity (1)Calculated by dividing annualized net income available to common shareholders by average assets. (2)Calculated by dividing annualized net income available to common shareholders by average common equity. (3)See footnote 1 on page 1 of Financial Summary for discussion of tax-equivalent adjustments. (4)Calculated by dividing noninterest expense by the sum of tax-equivalent net interest income plus noninterest income. TREND INFORMATION ($ in thousands except per share data) For the Three Months Ended INCOME STATEMENT September 30, June 30, March 31, December 31, September 30, Net interest income – tax-equivalent (1) $ Taxable equivalent adjustment (1) Net interest income Provision for loan losses Noninterest income Noninterest expense Income before income taxes Income taxes Net income Preferred stock dividends and accretion Net income available to common shareholders Earnings per common share – basic Earnings per common share – diluted (1)See footnote 1 on page 1 of Financial Summary for discussion of tax-equivalent adjustments. 7 First Bancorp and Subsidiaries Financial Summary - page 4 CONSOLIDATED BALANCE SHEETS ($ in thousands) At Sept. 30, At June 30, At Dec. 31, At Sept. 30, One Year Change Assets Cash and due from banks $ % Interest bearing deposits with banks % Total cash and cash equivalents % Investment securities -1.0 % Presold mortgages -61.7 % Loans – non-covered -2.4 % Loans – covered by FDIC loss share agreements -28.5 % Total loans -7.9 % Allowance for loan losses ) % Net loans -8.4 % Premises and equipment % FDIC loss share receivable -50.2 % Intangible assets -0.8 % Other real estate owned – non-covered % Other real estate owned – covered % Other assets % Total assets $ -4.7 % Liabilities Deposits: Non-interest bearing demand $ % NOW accounts % Money market accounts % Savings accounts % Brokered time deposits -23.3 % Internet time deposits -66.4 % Other time deposits > $100,000 -9.1 % Other time deposits -16.5 % Total deposits -5.8 % Repurchase agreements % Borrowings -10.2 % Other liabilities -4.6 % Total liabilities -5.6 % Shareholders’ equity Preferred stock % Discount on preferred stock ) -21.2 % Common stock % Common stock warrants % Retained earnings % Accumulated other comprehensive income ) -59.4 % Total shareholders’ equity % Total liabilities and shareholders’ equity $ -4.7 % 8 First Bancorp and Subsidiaries Financial Summary - page 5 For the Three Months Ended YIELD INFORMATION September 30, June 30, March 31, December 31, September 30, Yield on loans % Yield on securities – tax-equivalent (1) % Yield on other earning assets % Yield on all interest earning assets % Rate on interest bearing deposits % Rate on other interest bearing liabilities % Rate on all interest bearing liabilities % Interest rate spread – tax-equivalent (1) % Net interest margin – tax-equivalent (2) % Average prime rate % (1)See footnote 1 on page 1 of Financial Summary for discussion of tax-equivalent adjustments. (2) Calculated by dividing annualized tax-equivalent net interest income by average earning assets for the period.See footnote 1 on page 1 of Financial Summary for discussion of tax-equivalent adjustments. For the Three Months Ended NET INTEREST INCOME PURCHASE ACCOUNTING ADJUSTMENTS September 30, June 30, March 31, December 31, September 30, Positive (negative) impact on net interest income Interest income – reduced by premium amortization on loans $ ) Interest income – increased by accretion of loan discount − Interest expense – reduced by premium amortization of deposits Interest expense – reduced by premium amortization of borrowings 72 Impact on net interest income $ 9 First Bancorp and Subsidiaries Financial Summary - page 6 ASSET QUALITY DATA ($ in thousands) Sept. 30, June 30, March 31, Dec. 31, Sept. 30, Non-covered nonperforming assets Nonaccrual loans $ Restructured loans Accruing loans > 90 days past due - Total non-covered nonperforming loans Other real estate Total non-covered nonperforming assets $ Covered nonperforming assets (1) Nonaccrual loans (2) $ Restructured loans - - Accruing loans > 90 days past due - Total covered nonperforming loans Other real estate Total covered nonperforming assets $ Total nonperforming assets $ Asset Quality Ratios – All Assets Net charge-offs to average loans - annualized % Nonperforming loans to total loans % Nonperforming assets to total assets % Allowance for loan losses to total loans % Allowance for loan losses to nonperforming loans % Asset Quality Ratios – Based on Non-covered Assets only Net charge-offs to average non-covered loans - annualized % Non-covered nonperforming loans to non-covered loans % Non-covered nonperforming assets to total non-covered assets % Allowance for loan losses to non-covered loans % Allowance for loan losses to non-covered nonperforming loans % (1)Covered nonperforming assets consist of assets that are included in loss-share agreements with the FDIC. (2)At September 30, 2010, the contractual balance of the nonaccrual loans covered by the FDIC loss share agreements was $103.9 million. 10
